
	
		II
		112th CONGRESS
		2d Session
		S. 3704
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2012
			Mr. Kyl (for himself and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify the authorized uses of funds in the Crime
		  Victims Fund. 
	
	
		1.Crime victims
			 fundSection 1402(d)(3) of the
			 Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)) is amended by—
			(1)inserting
			 (A) before Of the sums; and
			(2)by adding at the
			 end the following:
				
					(B)Amounts made available under
				subparagraph (A) may not be used for any purpose that is not specified in
				subparagraph
				(A).
					.
			
